 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT
 6                                    WESTERN DISTRICT OF WASHINGTON
 7   KERRI GRIEB,                     )
                                      )
 8             Plaintiff,             ) Case No. 3:18-cv-05505
                                      )
 9       vs.                          ) ORDER
                                      )
10                                    )
                                      )
11   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
12
                        Defendant
13

14                This matter having come on regularly before the undersigned by the stipulated motion
15
     for attorney fees pursuant to the Equal Access to Justice Act, it is hereby ORDERED that:
16
             Attorney fees of $1,800.00, pursuant to the Equal Access to Justice Act (EAJA), 28
17
     U.S.C. § 2412 be awarded to Plaintiff. Subject to any offset allowed under the Treasury Offset
18

19   Program, payment of this award shall be made via check sent to Plaintiff’s attorney, Victoria B.

20   Chhagan, at this address: Douglas Drachler McKee & Gilbrough, 1904 Third Avenue, Seattle
21
     WA 98101. If the EAJA fees are not subject to any offset, the EAJA attorney fees will be paid
22
     directly to the order of Plaintiff’s Attorney, Victoria B. Chhagan.
23

24
     Dated this 21st day of May, 2019.

25

26                                                         A
                                                           BRIAN A. TSUCHIDA
27                                                         Chief United States Magistrate Judge
28
     EAJA Order   No. 3:18-cv-05505                -1                               Victoria B. Chhagan
                                                                               Douglas Drachler McKee
                                                                                            & Gilbrough
                                                                              1904 Third Ave., Ste. 1030
                                                                                     Seattle, WA 98101
                                                                                          (206)623-0900
